DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10,  and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-5, 7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/132812 to Lenart (provided by Applicant on the IDS filed September 1, 2021), hereinafter referred to as Lenart.
In reference to claim 1, Lenart discloses the claimed invention including:
A thermal regulating device (10), comprising: 
an insulated (22) envelope (14) configured to contain a thermal element (ice) therein to reduce thermal transfer between the thermal element and the atmosphere, 
wherein the insulated envelope includes a condensation barrier (54, 58, and 22 collectively comprise the condensation barrier) configured to absorb condensation (disclosed paper inherently absorbs at least some condensation).
In reference to claim 2, Lenart discloses the claimed invention including:
the insulated envelope includes an outer liner (54/58) and an insulating material (22, disclosed fluff pulp inherently insulates) disposed within the outer liner, wherein the insulating material (22) and outer liner (54/58) is the condensation barrier.
In reference to claim 3, Lenart discloses the claimed invention including:
wherein an amount of the insulating material is selected to control temperature of the outer liner and/or rate of heat transfer to the thermal element. Note that the limitation of “an amount of insulating material is selected…” is a step the could be performed entirely in the mind of the use who utilizes the ice pack for cooling. There is no positively cited structure except for there to be some thickness of insulation that would have some affect on the heat transfer rate. Since the absorbent material (22) of Lenart provides some control of the heat transfer of the ice to the exterior, Lenart is considered to teach all of the structural elements claimed.
In reference to claim 4, Lenart discloses the claimed invention including:
the liner (54/58) is a natural and/or synthetic material (paper). Note that every material that exists is either natural or synthetic. Accordingly, the paper of Lenart is either natural or synthetic and meets the claimed limitations.
In reference to claim 5, Lenart discloses the claimed invention including:
the liner is a flexible (inferred from the disclosure of a paper bag) paper liner.
In reference to claim 7, Lenart discloses the claimed invention including:
the condensation barrier (54, 58, 22) includes a first layer (54), a second layer (58), and middle layer (22) between the first (54) and second layer (58), see figure 3.
In reference to claim 11, Lenart discloses the claimed invention including:
the condensation barrier (54, 58, 22) is a condensation absorbing layer. Since the materials which make up the envelope (54, 58, and 22) are capable of absorbing any condensation which may form and it is therefore considered reasonable to interpret as a condensation absorbing layer.
In reference to claim 12, Lenart discloses the claimed invention including:
the condensation absorbing layer includes a first liner (54), a second liner (58), and an absorptive material (22) disposed between the first liner and the second liner, see figure 3.
In reference to claim 13, Lenart discloses the claimed invention including:
the absorptive material (22) is a superabsorbent polymer [0009].
In reference to claim 14, Lenart discloses the claimed invention including:
Although Lenart fails to explicitly disclose the envelope is configured such that a time to about 31 degrees C internal temperature of a shipping container containing the envelope having two pounds of dry ice disposed in the envelope when the shipping package is consistently exposed to about 40.6 degrees C is greater than 18 hours, it is noted that the limitations of claim 14 are simply recitations of how the envelope is intended to be used without reciting any positively cited structure for performing the operation. Note that for claim 14, neither the shipping container nor the dry ice is positively cited structure. Accordingly, claim 14 is an envelope configured to so perform. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claimed limitations. Each of the intended uses of the envelope do not structurally distinguish from the envelope of Lenart. Applicant does not disclose any structure more than the envelope with insulation for performing the function. Since Lenart discloses an envelope with insulation which is identical to structure disclosed by Applicant for performing the claimed function, it is assumed that Lenart is also capable of so performing. For example, if the envelope of Lenart was placed in a shipping container with appropriate insulation and initial temperature of good to be cooled, the envelope could perform as claimed.
In reference to claim 15, Lenart discloses the claimed invention including:
Although Lenart fails to explicity disclose the shipping container includes thermal insulation and/or an inner thermal reflective layer, wherein the time to about 31 degrees C is greater than 24 hours, it is noted that the limitations of claim 15 are simply statements of how the envelope is intended to be used without reciting any positively cited structure for performing the operation. Note that for claim 15, the shipping container is not positively cited structure and is simply a recitation of the environment in which the envelope is to be placed in use. Claim 15 is a thermal regulating device and not the device in combination with a shipping container. As such, claim 15 merely requires the device is configured to perform as claimed if placed in a shipping container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the limitations of the claim. Each of the claimed intended uses do not structurally distinguish from the envelope of Lenart. Applicant does not disclose any structure more than an envelope with insulation for performing the function. Since Lenart discloses an envelope with insulation inside which is identical to Applicant’s disclosed structure for performing the claimed function, it is assumed that Lenart is also capable of performing. For example, if the envelope of Lenart was placed in a shipping container with appropriate insulation and initial temperature of goods to be cooled, the envelope could perform as claimed.
In reference to claim 16, Lenart discloses the claimed invention including:
Although Lenart fails to explicitly disclose the shipping container having the envelope disposed therein it is noted that the shipping container is not positively cited structure in the claim. Claim 16 is a thermal regulating device and not a thermal regulating device in combination with a shipping container. Since the envelope of Lenart is capable of being placed within a container, the envelope of Lenart meets the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of US 7,240,513 to Conforti et al., hereinafter referred to as Conforti
 In reference to claims 6 and 8, Lenart and Conforti discloses the claimed invention.
Lenart discloses the first layer (54) and second layer (58) are a film (thin skin covering) but fails to disclose  the middle layer is spun PET fibers (polyethylene). However, Conforti teaches that it is known to provide an insulated pouch including spun PET (polyethylene) fibers, see column 10 lines 26-32. Accordingly, spun PET fibers (polyethylene) is a material known to be suitable for the intended purpose of disposable envelopes. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lenart by Conforti such that the middle layer was spun PET fibers (polyethylene), since has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of US 2017/0146276 to Newman, hereinafter referred to as Newman.
 In reference to claim 17, Lenart and Newman disclose the claimed invention.
Lenart discloses a thermal element (water) [0004], wherein the thermal element is dry ice.
Newman teaches that in the art of ice packs, that providing CO2 snow [0021] is a material known to be suitable for use as a thermal element. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lenart such that the thermal element was dry ice, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, see MPEP 2144.07.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763